Citation Nr: 0425551	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from November 1969 to November 
1972.  

By rating action in April 1997, the RO denied service 
connection for PTSD.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 2000 decision by 
the RO which found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
PTSD.  A video conference hearing before the undersigned 
member of the Board was held in April 2002.  The Board 
remanded the appeal to the RO for additional development in 
November 2003.  

In a letter received in July 2004, the veteran raised the 
issue of entitlement to nonservice connected pension.  This 
issue has not been developed for appellate review and is not 
inextricably intertwined with the issue on appeal.  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Service connection for PTSD was finally denied by the RO 
in April 1997.  

2.  The additional evidence received since the April 1997 RO 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran did not engage in combat with the enemy 
during military service.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

1.  The April 1997 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 
2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5106, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) § 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The veteran's request to reopen his claim was received in May 
2000.  In a July 2000 letter, the RO requested that the 
veteran provide more information regarding his claim.  The 
Board concludes that information and discussions as contained 
in the October 2000 rating decision and the January 2002 and 
February 2004 statements of the case have provided the 
veteran with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Finality

Service connection for PTSD was denied by the RO in April 
1997.  The veteran and his representative were notified of 
this decision and did not appeal.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim is pertinent in the consideration of the 
current claim for PTSD.  

The Board notes that while the RO found that new and material 
evidence had not been submitted to reopen the claim for PTSD, 
the Board is required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the April 1997 rating 
decision included the veteran's service medical records; his 
discharge certificate, DD Form 214 MC; a PTSD Questionnaire, 
and VA outpatient records showing treatment from October 1995 
to October 1996.  

The veteran's discharge certificate showed authorized 
decorations included the National Defense Service Medal, 
Vietnam Service Medal with 1-star, Vietnam Campaign Medal 
with 60-device, and the Sharpshooter Rifle Badge.  There were 
no awards or citations for valor or denoting combat action.  

On his PTSD Questionnaire and other stressor statements, the 
veteran reported that he was exposed to combat action outside 
of Da Nang on Hills 124 and 190, and that he had many friends 
killed in various places in Vietnam.  He indicated that he 
could not recall the names of any of the soldiers killed as 
they all had nicknames, sometimes based on where they were 
from.  His closest friend was from Louisiana and was killed 
in action on Hill 190.  He said that several other friends 
were also killed or wounded in action.  

The VA medical records showed that he was treated for various 
maladies on numerous occasions from 1995 through 1996.  The 
diagnoses included myasthenia gravis and depression secondary 
to medical problems.  

Based on the evidence above, the RO denied service connection 
for PTSD in April 1997 on the grounds that there was no 
evidence of a psychiatric disorder in service, no current 
diagnosis of PTSD, and no verifiable stressors.  

The recently submitted evidence included records from the 
Social Security Administration, including numerous medical 
records and a decision finding the veteran totally disabled 
due to myasthenia gravis and depression; VA medical records 
for treatment from 1996 to 2000, a July 2000 VA psychiatric 
examination report in which the examiner offered a diagnosis 
of PTSD due to combat in Vietnam, and a transcript of a 
personal video conference hearing in April 2002.  

The Board finds that the above noted VA psychiatric 
examination report is new and material as it provides 
additional probative information, i.e., a diagnosis of PTSD, 
and is so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156.  
Having decided that the medical report is new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material as the claim will be reopened 
solely on the basis of the July 2000 VA psychiatric report.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  As the RO has already 
considered the underlying issue, the veteran will not be 
prejudiced by the Board proceeding to review the issues on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This, however, is subject to the VA having met its duty to 
notify and assist under 38 U.S.C.A. § 5107(a).  

As discussed above, the veteran was notified of VA's duty to 
assist him in obtaining evidence, of what evidence was 
required to sustain his claim, whom should obtain the 
evidence, what evidence has already been obtained, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  The veteran also testified at a 
personal hearing in April 2002.  Additionally, the veteran 
was afforded a VA psychiatric examination, and all additional 
VA treatment records have been obtain and associated with the 
claims file.  All available evidence identified by the 
veteran has been obtained and associated with the claims 
file.  Accordingly, it is determined that VA's duty to assist 
and notify the veteran has been completed and that he will 
not be prejudiced by the Board proceeding with the 
adjudication of this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

PTSD

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

As noted previously, the evidentiary record shows that the 
veteran was first treated for psychiatric problems in 1995, 
nearly 23 years after his discharge from service.  At that 
time, the veteran made no mention of any complaints or 
symptoms related to military service or to Vietnam.  The 
records show that he had been recently diagnosed with 
myasthenia gravis and had other health problems that caused 
his depression.  The diagnoses from October 1995 to October 
1996 indicated that his depression was related to his 
multiple organic health problems.  The first reported 
symptoms of PTSD were noted on an outpatient report in 
November 1996.  At that time, the veteran reported that he 
was hypervigilant and had nightmares related to his military 
experiences.  He did not elaborate and denied feeling 
hopeless, helpless, tearful, or guilty.  The impression was 
major depression secondary to general medical conditions of 
myasthenia gravis and hypothyroidism.  

Outpatient records in May, June, and September 1998 
specifically noted that the veteran did not have any PTSD 
symptoms.  Except for the May report, in which a Registered 
Nurse (RN) offer a diagnosis of PTSD, all of the remaining 
reports showed the same diagnosis of depression.  It should 
be noted that the same RN rendered all of the above 
diagnoses.  There was no explanation as to the discrepancy 
between the absence of any reported PTSD symptoms and her 
diagnosis of PTSD on the May outpatient report.  In any 
event, the RN is not shown to have any specific training or 
particular expertise in the field of psychiatry.  Therefore, 
any opinion, particularly in the absence of any objective 
findings, symptoms, or manifestations of PTSD, would be 
speculative at best.  

When examined by VA in July 2000, the veteran reported that 
he served in Vietnam for 15 months and that his base came 
under fire nearly every night.  The most traumatic event was 
when his friend was kill during an attack when he was not 
wearing his "flak jacket."  After his friend was killed, 
the veteran reported that he started shooting and killing 
Vietnamese.  He said that they found some hiding behind the 
garbage dump and killed them.  He also reported feeling sad 
at the recent death of his parents within a couple of months 
of each other.  The diagnoses include chronic PTSD, mood 
disorder secondary to hypothyroidism and myasthenia gravis 
with depressive episodes, and bereavement.  

The veteran testified at a videoconference hearing in April 
2002 that his principal duties in Vietnam were driving 
marginal terrain vehicles delivering supplies and troops to 
various places, and patrolling at night.  He said they also 
transported the wounded when helicopters were unavailable.  
He described seeing a friend killed during an attack on Hill 
190 one night in October 1970.  He only knew the soldier as 
"Corporal [redacted]" and that he was from Louisiana.  He did 
not know his real name or the specific unit that he was 
assigned to but thought that he was with the 3rd Battalion, 
1st Marines.  The veteran testified that he never shot his 
weapon during any of the nightly attacks.  The veteran also 
produced two ribbons, the Marine Corps Good Conduct Medal and 
the Marine Corps Navy Combat Action Ribbon, which are not 
shown on his personnel records or discharge certificate.  The 
veteran offered no explanation as to what he did to warrant 
the decorations and said only that he was given the ribbons 
when he was in Vietnam without any ceremony or orders.  (T p. 
4).  

The veteran's service personnel records, a copy of his unit 
records, and a description of his claimed stressors were 
forwarded to the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, in Quantico, 
Virginia to attempt to verify his stressors.  A response from 
that organization in February 2003 indicated that they were 
not able to verify the death of a "Corporal [redacted]" through 
unit records without knowing the specific unit to which he 
was assigned down to the company level.  

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence, as a whole, does not support a finding of service 
connection for PTSD.  

As to the diagnosis of PTSD on VA examination in July 2000, 
the Board finds that the opinion was based primarily on the 
veteran's self-described history of traumatic experiences in 
Vietnam which have not been confirmed by any objective 
evidence.  VA has attempted to confirm the veteran's 
stressors through the Commandant of the Marine Corps.  
However, the veteran was unable to provide sufficient 
information concerning the claimed stressors for any 
meaningful research.  

An opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  As pointed out by 
the Court, the existence of a valid service stressor is a 
factual question for VA adjudicators, based on an assessment 
of the credibility and probative weight of all the evidence.  
The Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

In this regard, the Board also notes that the veteran's 
description of stressor events to the VA psychiatrist was 
significantly different from those he reported on a PTSD 
Questionnaire, in a stressor letter in December 1996, or at 
the personal hearing, and raises serious questions as to his 
credibility.  When evaluated by VA, the veteran reported that 
after his friend was killed in an attack, he wanted to get 
"even" and started shooting and killing Vietnamese.  He 
specifically described finding some Vietnamese hiding behind 
the garbage dump and of shooting them to death.  However, at 
the personal hearing, the veteran reported that he never 
fired his weapon, even when the base was under attack.  In 
fact, the veteran has never reported or testified that he 
fired his weapon at any time during his tour of duty in 
Vietnam.  Thus, the Board has serious reservations as to the 
veracity of the veteran's assertions concerning his claimed 
stressors.  

As to the veteran's possession of the Marine Corps Good 
Conduct Medal and the Marine Corps Navy Combat Action Ribbon, 
the Board points out that his service personnel records show 
that he was not awarded any medals for valor.  He has not 
offered any explanation as to what he did to deserve the 
awards and said only that they were given to him by 
unidentified personnel while he was in Vietnam.  His primary 
occupational specialty was that of a motor vehicle operator 
assigned to a transportation battalion.  Given his duty 
assignment in Vietnam, his failure to offer any plausible 
explanation for having earned the awards, and the fact that 
his service records do not show that he was authorized to 
wear these commendations, the Board finds his possession of 
the ribbons questionable.  Since the veteran did not engage 
in combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

The veteran was asked to provide specific information 
concerning the claimed in service stressors on several 
occasions during the pendency of this appeal.  While he 
provided some information, it was insufficient to attempt 
confirmation through official unit records.  Without the 
veteran's cooperation, the Board is unable to confirm the 
claimed stressors.  As indicated above, the veteran is not 
shown to have engaged in combat.  Therefore, the Board is not 
bound to accept his uncorroborated assertions concerning 
combat events in service.  Wood.  

In summary, the Board finds the veteran's assertions 
regarding his Vietnam experiences are not credible.  
Additionally, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  Inasmuch as there 
is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim must be 
denied.  


ORDER

Service connection for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



